i548 (Rev. 1n20)CASE 2:21-CV-11944-MFL-K@AVECRPVER SPAEPIZ” FiledcO@M2@/Miten Mageck:ofae

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS
MARCUS ALSTON, ANTJUAN HARDY and ANTONIEO HARDY

(b) County of Residence of First Listed Plaintiff WAYNE
(EXCEPT IN U.S. PLAINTIFF CASES)

(¢) Attomeys (Firm Name, Address, and Telephone Number)
Law Office of J L Hawkins, PLLC

2000 Town Center, Ste 1900

Southfield, MI 48075

(248) 567-9990

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

CITY OF DETROIT POLICE OFFICER(S) JOHN DOE 1, JOHN DOE 2, JOHN
DOE 3, SUPERVISOR JOHN DOE 1, SUPERVISOR JOHN DOE 2 and CITY OF
DETROIT

County of Residence of First Listed Defendant WAYNE
(IN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attomeys (//Known)

 

 

Il. BASIS OF JURISDICTION (Ptace an “X" in One Box Only)

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

 

 

 

 

   
   

 

 

 

     
     
   
 
    
   
     
    
  
   
 

  
       
 

   
 
 
  

    
   
  

   

 

G1! US. Government HB; Federal Question PTF DEF PTF = DEF
Plaintiff (U.S. Government Nor a Party) Citizen of This State oO I oO 1 Incorporated or Principal Place oO 4 O4
of Business In This State
(2 US. Government (4 Diversity Citizen of Another State C12 CD 2 Incorporated and Principal Place [Js [5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a (3 (3 Foreign Nation O+ Ob
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT TORTS PORFEITURE/PENALTY BANKRUPTCY ~~ —~ onfiER STATUTES]
110 Insurance PERSONAL INJURY PERSONAL INJURY [J 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine = 310 Airplane oO 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability ] 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability Oo 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPERTY R ] 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
+ 152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans |_} 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) [| 345 Marine Product Liability 840 Trademark Corrupt Organizations
oO 153 Recovery of Overpayment Liability PERSONAL PROPERTY BOR 880 Defend Trade Secrets 480 Consumer Credit
of Veteran's Benefits | 350 Motor Vehicle 370 Other Fraud {_J710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[J 160 Stockholders’ Suits L_} 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
190 Other Contract Product Liability | 380 Other Personal C] 720 Labor/Management IAL SECU! Protection Act
195 Contract Product Liability [_] 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury | 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
|_] 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange

    

Medical Malpractice

i RISONER PE

   

 

210 Land Condemnation
220 Foreclosure
230 Rent Lease & Ejectment

Habeas Corpus:
463 Alien Detainee
510 Motions to Vacate

me 240 Other Civil Rights
| | 441 Voting
|_| 442 Employment

 

240 Torts to Land LJ 443 Housing/ Sentence

245 Tort Product Liability Accommodations 530 General

290 All Other Real Property |_] 445 Amer. w/Disabilities - 535 Death Penalty
Employment Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

L_} 446 Amer. w/Disabilities -
Other
|_} 448 Education

 

    

Leave Act
790 Other Labor Litigation
791 Employee Retirement
Income Security Act

864 SSID Title XVI
865 RSI (405(g))

890 Other Statutory Actions
891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information

     
  

 

y

  
   

.x SUITS

  

870 Taxes (U.S. Plaintiff Act
or Defendant) 896 Arbitration
IC] 871 IRS—Third Party 899 Administrative Procedure
[IMMIGRATION _| 26 USC 7609 Act/Review or Appeal of

462 Naturalization Application
465 Other Immigration
Actions

Agency Decision
950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X”" in One Box Only)

1 Original 2 Removed from 3 Remanded from 4 Reinstated or oO 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

42 USC 1983
Brief description of cause:

VI. CAUSE OF ACTION

 

VI. REQUESTEDIN = [J CHECK IF THIS IS A CLASS ACTION

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

Police Misconduct - Wrongful Stop, Arrest and Excessive Use of Force

DEMAND $ CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [Yes _[7JNo
VIII. RELATED CASE(S)
IF ANY (See instructions): NGE DOCKET NUMBER
DATE E ORATTORNEY JF RECOR
August 20, 2021 ( } —e —_
FOR OFFICE USE ONLY ft” ee
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
 

 

Case 2:21-cv-11944-MFL-KGA ECF No. 1-1, PagelD.28 Filed 08/20/21 Page 2 of 2
PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed? [ ] Yes

[im] No

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [ ] Yes
court, including state court? (Companion cases are maiters in which [ml No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same

transaction or occurrence.)
If yes, give the following information:

Court:

 

Case No.:

 

Judge:

Notes :
Ss

 

 

 

 
